 

Exhibit 10.21

 

EXECUTION

 

CONTINUING GUARANTY

 

This Continuing Guaranty, dated as of October __, 2016 (“Guaranty”), is by John
Hall, an individual (“Guarantor”), in favor of Moriah Education Management, LLC,
a Delaware limited liability company (“Lender”).

 

RECITALS

 

A.           Capitalized terms not otherwise defined herein have the meaning set
forth in that certain Loan and Security Agreement, of even date herewith (the
“Loan Agreement”), by and among Greenwood Hall, Inc., a Nevada corporation, and
PCS Link, Inc., a California corporation, as borrowers (collectively,
“Borrower”) and Lender. “Guarantor Obligations” means Guarantor’s guarantee of
the full and prompt payment, satisfaction and performance of the Obligations in
accordance with the terms and subject to the limitations set forth herein.

 

B.           Guarantor desires that Lender establish a revolving loan facility
for Borrower in the principal amount of up to Three Million Five Hundred
Thousand Dollars ($3,500,000) pursuant to the Loan Agreement (such facility, as
may be modified or replaced from time to time, the “Facility”).

 

C.           Lender has conditioned its willingness to establish the Facility
upon the fulfillment of certain conditions, among them that Guarantor enters
into this Guaranty.

 

D.           Guarantor acknowledges and agrees that Guarantor will derive a
substantial and direct benefit and advantage from the Facility and other
agreements and financial accommodations of Lender to Borrower under the Loan
Documents.

 

Accordingly, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Guarantor, the
parties hereby agree as follows:

 

Section 1.          Guaranty. Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to Lender the full and prompt payment, satisfaction and
performance of any and all Obligations as and when due, whether at stated
maturity, by acceleration or otherwise, and including any and all interest,
fees, expenses, damages, and penalties that may be paid or incurred by Lender in
the collection of all or any portion of the Obligations or the exercise or
enforcement of any one or more of the other rights, powers, privileges, remedies
and interests of Lender relating thereto, irrespective of the manner or success
of any such collection, exercise or enforcement.

 

Section 2.          [INTENTIONALLY OMIITTED]

 

 

 

 

Section 3.          Continuing Guaranty. Guarantor covenants and agrees that:
(a) this is a continuing guarantee of payment, satisfaction and performance, and
not collectibility only, whether the Obligations are now or hereafter existing,
acquired or created; (b) this Guaranty may not be revoked or terminated until
such time as the Obligations and Guarantor Obligations shall have been
indefeasibly fully paid and satisfied and Lender acknowledges the same in
writing to Guarantor; (c) the Obligations shall not be deemed to have been
otherwise indefeasibly fully paid and satisfied so long as any Loan Document
(other than this Guaranty) shall have any continuing force or effect; and (d)
the Obligations will be indefeasibly paid and satisfied in full in accordance
with the terms and provisions of the Loan Documents without regard to any
applicable law now or hereafter in effect in any jurisdiction, or the legality,
validity, binding effect or enforceability of any term of any Loan Document,
including, without limitation, any applicable law that might in any manner
affect any of those terms and provisions, or any of the rights, powers,
privileges, remedies and interests of Lender with respect thereto, or that might
cause or permit to be invoked any alteration in the time, amount, or manner of
payment of any of the Obligations by Borrower or any other person or entity
(other than Lender).

 

Section 4.          Agreement Absolute, Survival of Representations, Etc. Each
of the representations, warranties, covenants and other obligations and
agreements contained in this Guaranty: (a) shall be absolute and unconditional,
irrespective of the legality, validity, binding effect or enforceability of any
Obligations or Guarantor Obligations or of any Loan Document; (b) shall survive
the execution and delivery of this Guaranty and the Loan Documents, and any and
all advances, repayments and readvances thereunder, and shall remain and
continue in full force and effect until Lender's lending commitment (if any)
under the Facility has terminated and all Obligations and Guarantor Obligations
have been fully paid and/or satisfied, without regard (i) to any waiver,
modification, extension, renewal, consolidation, division, amendment or
restatement of any term or provision of any Loan Document, (ii) to any waiver or
full, partial, delayed, discontinued or failure to exercise of any of Lender's
rights, powers, privileges, remedies and interests under any Loan Document or
applicable law, against any person or entity, which exercise or enforcement may
be delayed, discontinued or otherwise not pursued or exhausted for any or no
reason whatsoever, or which may be waived, omitted or otherwise not exercised or
enforced (whether intentionally or otherwise), (iii) to any surrender,
repossession, sequestration, foreclosure, conveyance or assignment (by deed in
lieu of foreclosure, or otherwise), sale, lease or other realization, dealing or
disposition respecting any Collateral, (iv) to any release, subordination or
impairment of all or any part of any Obligations or Collateral, or any security
interest therein (whether intentionally or otherwise), (v) to any extension,
stay, moratorium or statute of limitations or similar time constraint under any
applicable law, (vi) to any investigation, analysis or evaluation by Lender or
its designees or representatives of the assets, business, operations, properties
or condition (financial or otherwise) of Borrower or Guarantor (vii) to any act
or omission on the part of Lender, Borrower, or any other person or entity,
(viii) to any inducement to Guarantor to enter into this Guaranty, or (ix) to
any other event that otherwise might constitute a legal or equitable
counterclaim, defense or discharge of Borrower or Guarantor; (c) shall not be
subject to any defense, counterclaim, setoff, right of recoupment, abatement,
reduction or other claim or determination that Guarantor may have against
Lender, Borrower, or any other person or entity (other than defense of payment);
and (d) shall not be diminished or qualified by the death, disability,
dissolution, reorganization, insolvency, bankruptcy, custodianship or
receivership of Guarantor, Borrower, or any other person or entity, as
applicable, or the inability of any of them to pay debts or perform or otherwise
satisfy obligations as they become due for any reason whatsoever.

 

 

 

 

Section 5.          Guaranty Not Affected. Without limiting the generality of
the foregoing sections or any other term or provision of this Guaranty,
Guarantor covenants, agrees and consents that, at any time, and from time to
time, in accordance with the Loan Documents: (a) loans may be advanced, repaid
and readvanced from time to time, or the amount of loans, the rate of interest
thereon, any other Obligation or the credit availability under the Facility or
any Loan Document may be increased or otherwise changed; (b) the time, manner,
place and other terms and provisions of payment or performance of any one or
more of the Obligations may be amended, extended or otherwise changed; (c) any
partial or late payment, or any payment during the continuance of any Event of
Default, under any Loan Document may be accepted in whole or in part or
rejected; (d) any Collateral may be surrendered, repossessed, sequestered,
judicially or nonjudicially foreclosed, conveyed or assigned (by deed in lieu of
foreclosure or otherwise), sold, leased or otherwise realized upon, dealt with
or disposed of, in whole or in part, whether to Lender, its designees or
representatives or otherwise; (e) any security interest in any such Collateral
may be held without recordation or other filing or notice or perfection (whether
intentionally or otherwise), may be recorded or otherwise perfected, or may be
assigned, released, subordinated or otherwise impaired, dealt with or disposed
of in whole or in part; (f) any one or more payments, distributions and proceeds
received from or in respect of Borrower, Guarantor or any other person or
entity, or any Collateral may be applied in the sole and absolute discretion of
Lender to the Obligations or to any other indebtedness or obligations (including
interest), the payment to or reimbursement of Lender for any fees and expenses
for which it is entitled to be paid or reimbursed pursuant to any of the
provisions of this Guaranty or the other Loan Documents, or the establishment
and maintenance of any Collateral (all payments made by Guarantor, Borrower, or
any other person or entity shall be made free and clear of, and without any
reduction for, any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and any and all liabilities with respect thereto); (g)
the liability of Borrower, Guarantor or any other person or entity to pay any
and all of the Obligations may be settled, compromised, adjusted, forgiven,
released or affected by any other accommodation, in whole or in part, and
payment of any and all of the Obligations may be subordinated to the prior
payment of any other debts or claims of any other person; (h) any
representation, warranty, covenant or other term or provision of any Loan
Document, in whole or in part, may be the subject of one or more waivers of
applicability or consents to nonperformance, noncompliance or nonobservance,
whether or not constituting defaults, or may be otherwise not exercised or
enforced (whether intentionally or otherwise); (i) any Loan Document, or any
term or provision thereof, in whole or in part, may be amended, extended,
renewed or otherwise changed in any respect by the respective parties thereto in
the manner provided therein; (j) any one or more of this Guaranty or the other
Loan Documents, or any one or more of the rights, powers, privileges, remedies
and interests of Lender herein or therein, may be sold, conveyed, assigned or
otherwise transferred in whole or part (including participations or other
undivided interests) to any other person or entity; or (k) any other right,
power, privilege, remedy or interest of Lender under this Guaranty, any other
Loan Document or applicable law may be exercised or enforced by Lender or its
designees or representatives, which exercise or enforcement may be delayed,
discontinued or otherwise not pursued or exhausted for any or no reason
whatsoever, or any such right, power, privilege, remedy or interest may be
waived, omitted or otherwise not exercised or enforced (whether intentionally or
otherwise); all in such manner and order, upon such terms and provisions and
subject to such conditions as Lender may, subject to the terms of the Loan
Documents, deem necessary or desirable in its sole and absolute discretion, all
without notice to or consent from Guarantor; and all of the above clauses (a)
through (k) without affecting this Guaranty or any other Loan Document or any of
the Guarantor Obligations, which obligations shall continue in full force and
effect until such time as all Obligations and all Guarantor Obligations have
been fully paid and satisfied.

 

 

 

 

Section 6.          Certain Representations and Warranties. Guarantor
represents, warrants to and agrees with Lender as to each of the matters set
forth below: (a) Guarantor has the power and authority and has full legal rights
to enter into this Guaranty and each of the other Loan Documents to which it is
a party, and to perform, observe and comply with all of its agreements and
obligations under each of such documents; (b) the execution and delivery by
Guarantor of this Guaranty and each of the other Loan Documents to which
Guarantor is or will be a party, and the performance by Guarantor of all of
Guarantor's obligations hereunder and thereunder will not violate or be in
conflict with any term or provision of (i) any law, rule statute, ordinance,
regulation, code, (ii) any judgments, orders, writs, injunction, or decrees or
(iii) any mortgages, indentures, leases, licenses, agreements, understandings,
instruments, contracts, proposed transactions or other obligation of Guarantor
or to which Guarantor is a party or by which Guarantor, or any material part of
Guarantor's assets and properties, may be bound or subject, and will not result
in the creation or imposition of any Lien upon any of Guarantor's assets or
properties; (c) Guarantor shall not take any action or inaction that may impair
any material part of Guarantor's assets and properties; (d) no licenses,
permits, franchises, approvals, consents, waivers, notices, authorizations,
qualifications, concessions, or the like, or registration, declaration or filing
are required (1) in connection with the due and valid execution, delivery and
performance by Guarantor of this Guaranty or any other Loan Document to which
Guarantor is or will be a party, or (2) to effect the legality, validity,
binding effect or enforceability of this Guaranty; (e) this Guaranty is the
legal, valid and binding obligation of Guarantor, enforceable against Guarantor
in accordance with its terms and provisions; and (f) Guarantor is solvent (i.e.,
the aggregate fair value of Guarantor's assets exceeds the sum of Guarantor's
actual and contingent liabilities) and, both before and after taking into
account the Guarantor Obligations, Guarantor has adequate capital and is able to
pay his debts as they mature.

 

Section 7.          Certain Covenants of the Guarantor. Guarantor shall
cooperate with Lender to dispose of Collateral as Lender shall direct, and shall
do such acts and exercise and deliver such instruments and documents as Lender
shall reasonably request in order to facilitate Lender’s exercise of rights
under the Loan Agreement.

 

Section 8.          Certain Acknowledgments and Waivers of Guarantor. Guarantor
acknowledges and agrees that the rights, powers, privileges, remedies and
interests granted to or conferred upon Lender by this Guaranty, the other Loan
Documents and applicable law are purely discretionary and shall not, and shall
not be deemed or construed to, impose upon Lender any duty or other obligation,
including, without limitation, any obligation (a) to sell, foreclose or
otherwise realize upon any Collateral, (b) to protect or preserve any
Collateral, (c) to perform or satisfy any obligation under or respecting any
Collateral or Guarantor, (d) to mitigate or otherwise reduce any expense, fees,
penalties, damage or other loss, or (e) to otherwise exercise or enforce any
such right, power, privilege, remedy or interest. Any sale, foreclosure or other
realization upon any Collateral, or any other exercise or enforcement of any
such right, power, privilege, remedy or interest, if undertaken by Lender in its
discretion, may be delayed, discontinued or otherwise not pursued or exhausted
for any reason whatsoever (whether intentionally or otherwise). Without limiting
the generality of the foregoing, to the extent waiver is not limited under
applicable law, Guarantor hereby expressly waives each and every claim or
defense (other than defense of payment), and agrees that Guarantor will not
assert or pursue (by action, suit, counterclaim or otherwise) any claim or
defense, respecting (i) any settlement or compromise with any obligor or other
third party under any account receivable, note, instrument, agreement, document
or general intangible included in the Collateral, irrespective of any reduction
in the potential proceeds therefrom, (ii) the selection or order of disposition
of any Collateral (which may be at random or in any order Lender may select in
its sole and absolute discretion, and may be without regard to any holding
period or tax basis that any person or entity may have therein or any tax or
other consequences arising from such disposition), (iii) the private sale of any
Collateral, whether or not any public market exists, (iv) the choice or timing
of any sale date as to any Collateral (which Lender may select in its sole and
absolute discretion), irrespective of whether greater sale proceeds would be
realizable on a different sale date, (v) the adequacy of the sale price of any
Collateral, (vi) any insufficiency of any such proceeds to fully satisfy the
Obligations and Guarantor Obligations, (vii) any sale of any Collateral to the
first person or entity to receive an offer or make a bid, (viii) the selection
of any purchaser of any Collateral, or (ix) any default by any purchaser of any
Collateral. Guarantor hereby expressly waives the applicability of any and all
applicable laws that are or may be in conflict with the terms and provisions of
this Guaranty or the other Loan Documents now or at any time in the future to
the extent waiver is not limited under applicable law, including (without
limitation) those pertaining to notice (other than notices required by this
Guaranty or any other Loan Document), protest, appraisal, valuation, stay,
extension, moratorium, marshaling of assets, exemption and equity of redemption.
Neither Lender nor any of its designees or representatives shall incur any
liability in connection with any sale of or other action taken respecting any
Collateral in accordance with the provisions of this Guaranty or any other Loan
Document or applicable law.

 

 

 

 

Section 9.          Subrogation. Guarantor agrees to withhold the exercise of
any and all subrogation and reimbursement rights against Borrower, against any
other person, and against any collateral or security for the Guarantor
Obligations, until the Guarantor Obligations have been indefeasibly paid and
satisfied in full, all obligations owed to Lender under the Loan Documents have
been fully performed, and Lender has released, transferred or disposed of all of
its right, title and interest in such collateral or security.

 

Section 10.        Waivers of Notice, Etc. Guarantor hereby expressly waives:
(a) notice of acceptance of this Guaranty; (b) notice of any action taken or
omitted in reliance hereon; (c) presentment; (d) demand for payment; (e) protest
or notice of protest; (f) notice of any nonpayment or the occurrence or
continuance of any other default, or any other event that (with the giving of
notice or the passage of time or both) could constitute a default, under any
Loan Document; (g) notice of any material or adverse effect, whether
individually or in the aggregate, upon the assets, business, operations,
properties or condition (financial or otherwise) of Borrower, Guarantor or any
other person or entity, or upon any part of any Collateral; (h) any statute of
limitations or similar time constraint under any applicable law, whether with
respect to the Obligations or Guarantor Obligations or otherwise; or (i) any
other proof, notice or demand of any kind whatsoever or the making or promptness
in making any claim or demand under this Guaranty or any other Loan Document. No
act or omission of any kind in connection with any of the foregoing shall in any
way impair or otherwise affect the legality, validity, binding effect or
enforceability of any term or provision of this Guaranty or any of the Guarantor
Obligations.

 

Section 11.        Bankruptcy; Reinstatement. In the event Lender is not
permitted or is otherwise unable (because of the pendency of any bankruptcy,
insolvency, receivership or other proceeding) to demand or accelerate the
Obligations, but otherwise would have been permitted to do so at such time
pursuant to any Loan Document, Lender may demand payment in full, and may
exercise and enforce any and all of its other rights, powers, privileges,
remedies and interests under this Guaranty or the other Loan Documents to which
Guarantor is a party or by which Guarantor may be bound or subject, in each case
as if the Obligations had been duly demanded or accelerated, and Guarantor will
not raise, and hereby expressly waives and releases, any claim or defense with
respect to such deemed demand or acceleration. In the event any payment of or
any application of any amount, asset or property to any of the Obligations or
Guarantor Obligations, or any part thereof, at any time is rescinded or must
otherwise be restored or returned by Lender upon the insolvency, bankruptcy or
reorganization of Borrower, Guarantor, or any other person or entity, whether by
order of any court, by any settlement approved by any court, or otherwise, then
the terms and provisions of this Guaranty and the other Loan Documents shall
continue to apply, or shall be reinstated if not then in effect, as the case may
be, with respect to the Obligations or Guarantor Obligations so rescinded,
restored or returned, all as though such payment or application had never been
made.

 

 

 

 

Section 12.        Enforcement. Lender, in its sole discretion, may proceed to
exercise or enforce any right, power, privilege, remedy or interest that Lender
may have under this Guaranty, any other Loan Document or applicable law at law,
in equity, in rem or in any other forum available under applicable law,
severally and cumulatively. Lender may institute one or more proceedings (which
may be separate proceedings) with respect to this Guaranty and each of the other
Loan Documents in such order and at such times as Lender may elect in its sole
and absolute discretion. This Guaranty and the other Loan Documents may be
enforced without possession of any underlying promissory note, security
agreement or pledge, or its production in any action, suit or proceeding, and
without the presence or participation of Borrower or Guarantor, whether through
lack of jurisdiction, venue or service or otherwise; and Guarantor will not
raise, and each hereby waives, any objection or defense respecting the need for
any such production, presence or participation.

 

Section 13.        Exculpation. Lender and its participants, affiliates,
custodians and designees, representatives, and its officers, employees,
attorneys and agents, shall not incur any liability for any acts or omissions
(and Guarantor hereby expressly waives any and all related claims and actions
against each such person or entity) arising out of or related directly or
indirectly to this Guaranty, except to the extent occasioned by the respective
person's or entity’s gross negligence or willful misconduct as finally
determined pursuant to applicable law by a non-appealable decision or
determination of a governmental authority or court having jurisdiction.

 

Section 14.        Expenses, Etc. Guarantor shall pay or reimburse, on demand,
any and all costs and expenses incurred by Lender, whether directly or
indirectly, in connection with the enforcement and adjudication of this
Guaranty, including (without limitation) the disbursements, expenses and
reasonable fees of counsel.

 

Section 15.        Further Assurances. Guarantor agrees to do such further acts
and things and to execute and deliver such statements, assignments, agreements,
instruments and other documents as Lender from time to time may request in
connection with this Guaranty and in order to (a) evidence, confirm, perfect and
protect any lien granted by Guarantor, (b) give Lender or its designees or
representatives confirmation and further assurance of its rights, powers,
privileges, remedies and interests under this Guaranty, the other Loan Documents
and applicable law, (c) better enable Lender or its designees or representatives
to exercise any such right, power, privilege, remedy or interest, and (d)
otherwise effectuate the purpose and the terms and provisions of this Guaranty
or the other Loan Documents, each in such form and substance as may be
acceptable to Lender.

 

Section 16.        Relationship of Guarantor and Lender, Etc. Guarantor
represents, warrants, acknowledges and agrees that: (a) Lender is acting solely
in the capacity of Lender with respect to this Guaranty, the other Loan
Documents and the Collateral; (b) Guarantor's sole relationship with Lender is
that of debtor and creditor, respectively, and no term or provision of this
Guaranty or any other Loan Document is intended to create, nor shall any such
term or provision be deemed or construed to have created, any joint venture,
partnership, trust, agency or other fiduciary or advisory relationship with
Guarantor; and (c) Guarantor has independently and fully reviewed and evaluated
this Guaranty, the other Loan Documents, and the transactions contemplated
hereunder and thereunder and the potential effects of such transactions on the
assets, business, operations, properties and condition (financial or otherwise)
of Guarantor and Borrower (if any), which review and evaluation was made (i)
together with counsel and (to the extent deemed prudent by Guarantor) financial
and other advisors to Guarantor, and (ii) without any reliance upon any oral or
written advice, analysis or assurance of any kind whatsoever from Lender.

 

 

 

 

Section 17.        Notices. Any notice that a party shall be required or shall
desire to give to the other hereunder shall be in writing and either (a)
delivered by registered or certified mail, (b) delivered by hand, or (c)
delivered by national overnight courier service with next business day delivery,
and shall be deemed to have been duly given or made (i) three (3) business days
after deposit in the United States Mail, registered or certified mail, return
receipt requested, with proper postage prepaid, (ii) one (1) business day after
deposit with a national overnight courier with next business day delivery with
all charges prepaid, or (iii) when hand-delivered. All notices, requests and
demands are to be given or made to the respective parties at the following
addresses (or to such other addresses as either party may designate by notice in
accordance with the provisions of this paragraph):

 

If to Guarantor:

 

John Hall

c/o Greenwood Hall, Inc.

12424 Wilshire Boulevard

Suite 1030

Los Angeles, CA 90025

 

With a copy to:

 

Drinker Biddle & Reath LLP

1800 Century Park East

Suite 1500

Los Angeles, CA 90067

Attention: Alan A. Lanis, Jr., Esq.

 

If to Lender:

 

Moriah Education Management LLC

1 University Plaza

Suite 407

Hackensack, NJ 07601

Attention: Greg Zilberstein

 

With a copy to:

 

Cohen Tauber Spievack & Wagner P.C.

420 Lexington Avenue, Suite 2400

New York, New York 10170

Attention: Adam Stein

 

Section 18.        APPLICABLE LAW. THIS GUARANTY SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
THE LAWS OF WHICH GUARANTOR HEREBY EXPRESSLY ELECTS TO APPLY TO THIS GUARANTY,
WITHOUT GIVING EFFECT TO PROVISIONS FOR CHOICE OF LAW THEREUNDER. GUARANTOR
AGREES THAT ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE OR ARISING OUT OF THIS
GUARANTY SHALL BE COMMENCED IN ACCORDANCE WITH THE PROVISIONS OF THIS GUARANTY.

 

 

 

 

Section 19.        WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, GUARANTOR HEREBY WAIVES ANY AND ALL RIGHTS THAT IT MAY NOW OR
HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE TO A
TRIAL BY JURY OF ANY AND ALL ISSUES ARISING EITHER DIRECTLY OR INDIRECTLY IN ANY
ACTION OR PROCEEDING BETWEEN GUARANTOR AND LENDER OR THEIR SUCCESSORS AND
ASSIGNS, OUT OF OR IN ANY WAY CONNECTED WITH THIS GUARANTY, THE GUARANTOR
OBLIGATIONS AND/OR THE OTHER LOAN DOCUMENTS. IT IS INTENDED THAT SAID WAIVER
SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION
OR PROCEEDINGS BETWEEN GUARANTOR AND LENDER. GUARANTOR WAIVES ALL RIGHTS TO
INTERPOSE ANY CLAIMS, DEDUCTIONS, SETOFFS OR COUNTERCLAIMS OF ANY KIND, NATURE
OR DESCRIPTION IN ANY ACTION OR PROCEEDING INSTITUTED BY LENDER WITH RESPECT TO
THIS GUARANTY, THE OTHER LOAN DOCUMENTS, THE GUARANTOR OBLIGATIONS OR ANY MATTER
ARISING THEREFROM OR RELATING THERETO, EXCEPT COMPULSORY COUNTERCLAIMS.

 

Section 20.        CONSENT TO JURISDICTION. GUARANTOR HEREBY (a) IRREVOCABLY
SUBMITS AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE STATE OF NEW YORK, COUNTY OF NEW YORK WITH RESPECT TO ANY
ACTION OR PROCEEDING ARISING OUT OF THIS GUARANTY AND/OR THE OTHER LOAN
DOCUMENTS, THE GUARANTOR OBLIGATIONS OR ANY MATTER ARISING THEREFROM OR RELATING
THERETO, AND (b) WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED
ON VENUE OR FORUM NON CONVENIENS WITH RESPECT THERETO. IN ANY SUCH ACTION OR
PROCEEDING, GUARANTOR WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT OR
OTHER PROCESS AND PAPERS THEREIN AND AGREES THAT THE SERVICE THEREOF MAY BE MADE
BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO GUARANTOR AT HIS
ADDRESS SET FORTH HEREIN OR OTHER ADDRESS THEREOF OF WHICH LENDER HAS RECEIVED
NOTICE AS PROVIDED IN THIS GUARANTY. NOTWITHSTANDING THE FOREGOING, GUARANTOR
CONSENTS TO THE COMMENCEMENT BY LENDER OF ANY ACTION OR PROCEEDING IN ANY OTHER
JURISDICTION TO ENFORCE ITS RIGHTS AND GUARANTOR WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
ACTION OR PROCEEDING.

 

Section 21.       Construction. No provision of this Guaranty shall be construed
against or interpreted to the disadvantage of any party hereto by reason of such
party or his or its counsel having, or being deemed to have, structured or
drafted such provision.

 

Section 22.       Headings, Amendments, Waiver, Etc. Section and paragraph
headings are for convenience only and shall not be construed as part of this
Guaranty. Any modification and amendment shall be in writing and signed by the
parties, and any waiver of, or consent to any departure from, any
representation, warranty, covenant or other term or provision shall be in
writing and signed by each affected party hereto or thereto, as applicable.

 

 

 

 

Section 23.       Entire Agreement. This Guaranty represents the entire
agreement and understanding concerning the subject matter hereof and thereof
between the parties, and supersedes all other prior agreements and
understandings concerning the subject matter hereof, whether oral or written.

 

Section 24.       Survival. All covenants, agreements, representations and
warranties made by Guarantor herein or in any of the Loan Documents or in any
certificate, report or instrument contemplated hereby shall survive any
independent investigation made by Lender and the execution and delivery of this
Guaranty, the Loan Documents and such certificates, reports or instruments and
shall continue so long as any Obligations are outstanding and unsatisfied,
applicable statutes of limitations to the contrary notwithstanding.

 

Section 25.       Severability. Every provision of this Guaranty is intended to
be severable. If, in any jurisdiction, any term or provision hereof is
determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired, (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such term or provision in any other jurisdiction, and (c) the
invalid or unenforceable term or provision shall, for purposes of such
jurisdiction, be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision. If a court of competent jurisdiction determines
that any covenant or restriction, by the length of time or any other
restriction, or portion thereof, set forth in this Guaranty is unreasonable or
unenforceable, the court shall reduce or modify such covenants or restrictions
to those which it deems reasonable and enforceable under the circumstances and,
as so reduced or modified, the parties hereto agree that such covenants and
restrictions shall remain in full force and effect as so modified. In the event
a court of competent jurisdiction determines that any provision of this Guaranty
is invalid or against public policy and cannot be so reduced or modified so as
to be made enforceable, the remaining provisions of this Guaranty shall not be
affected thereby, and shall remain in full force and effect.

 

Section 26.       No Waiver by Action, Cumulative Rights, Etc. A waiver of a
breach of any term, covenant or condition of this Guaranty shall not operate or
be construed as a continuing waiver of such term, covenant or condition, or
breach, or of any other term, covenant or condition, or breach by such party. No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy or power provided herein or by law or in equity. Lender is entitled to
exercise all rights and remedies available to it at law or in equity in
connection with this Guaranty. The rights and remedies of Lender hereunder are
several and cumulative at Lender’s discretion and may be exercised at Lender’s
discretion.

 

Section 27.       Successors and Assigns. All covenants, promises and agreements
by or on behalf of the parties contained in this Guaranty shall be binding upon
and shall inure to the benefit of the parties and their respective estates,
representatives, successors and assigns, as applicable; provided, however, that
nothing in this Guaranty, express or implied, shall confer on Guarantor the
right to assign any of his rights or obligations hereunder at any time. Lender
may assign any or all of its rights or obligations hereunder together with any
or all of the security therefor to any Person and any such assignee shall
succeed to all of Lender’s rights with respect thereto.

 

 

 

 

Section 28.       Counterparts. This Guaranty may be executed in one or more
counterparts, and by facsimile or electronic signature, each of which when so
executed shall be deemed an original, but all of which shall constitute but one
and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Continuing
Guaranty as of the date first written above.

 

GUARANTOR:           JOHN HALL       AGREED TO AND ACCEPTED BY LENDER:      
MORIAH EDUCATION MANAGEMENT LLC         By:     Name:   Title: Manager  

 

[SIGNATURE PAGE TO CONTINUING GUARANTY]

 

 

 